UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number000-52322 Gulf United Energy, Inc. (Exact name of small Business Issuer as specified in its charter) Nevada 20-5893642 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) P.O Box 22165;Houston, Texas77227-2165 (Address of principal executive offices)(Postal or Zip Code) (713) 942-6575 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days [X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[]Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS As of January 13, 2010, there were approximately 355,100,000 shares of $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE Gulf United Energy, Inc. (the “Company,” “we,” or “our” unless the context indicates otherwise) is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) to our Quarterly Report on Form 10-Q for the quarterly period ended November 30, 2010, which was originally filed on January 13, 2011 (the “Original Filing”). There was a typographical error in the dates set forth in Exhibits 31.1, and 32.1 as well as the signature page to the Original Filing. Accordingly, our Chief Executive Officer and Chief Financial Officer have reissued their certifications included in Exhibits 31.1 and 32.1. The purpose of this Amendment is to re-file Exhibits 31.1 and 32.1 andto confirm that the correct date on the signature page of the Original Filing should be January 13, 2011, the date of filing. Although this Form 10-Q/A sets forth the Original Filing in its entirety, this Form 10-Q/A only amends the cover page and Exhibits 31.1 and 32.1 and confirms the correct date of the signature pageof the Original Filing. This Amendment does not affect any other parts of or exhibits to the Original Filing, and no other information in the Original Filing is amended hereby. Except for the amendments described above, this Form 10-Q/A continues to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. GULF UNITED ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) TABLE OF CONTENTS Part I.
